Case 1:21-cv-00002-HYJ-SJB ECF No. 13, PageID.256 Filed 05/25/21 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

FLOYD PHILLIP ALFORD,
                       Plaintiff,                      Case No. 1:21-cv-2

v.                                                     Honorable Hala Y. Jarbou

CARSON CITY HEALTH CARE et al.,
                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

       Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Carson City Correctional Facility (DRF) in Carson City, Montcalm County,

Michigan. The events about which he complains occurred while Plaintiff was housed at that
Case 1:21-cv-00002-HYJ-SJB ECF No. 13, PageID.257 Filed 05/25/21 Page 2 of 13




facility.   Plaintiff sues McLaren Greater Lansing, a hospital located in Lansing, Michigan.

(Compl., ECF No. 1, PageID.3.) Plaintiff also sues “Carson City Health Care,” presumably the

health care department at DRF. (Id.) He specifically mentions one provider, Dr. Scott Holmes.

(Id.)

                In Plaintiff’s allegations he makes several references to “the Dr.” For example,

Plaintiff makes reference to the “the Dr.” or “he” or “him” or “his” at least ten times on the first

page of his “Statement of Claim.” (Id., PageID.4.) But Plaintiff does not identify the doctor to

whom he is referring. Plaintiff alleges that, on May 28, 2020, he was being treated for prostate

cancer and, in the course of that treatment, “the Dr.” told Plaintiff that he had cancer on his left

kidney. Plaintiff wanted a biopsy, but “the Dr.” refused because he knew Plaintiff had cancer and

the kidney needed to be removed “right now.” (Id.) On June 3, 2020, the kidney was removed by

way of a surgical procedure performed at McLaren.

                On June 16, 2020, Plaintiff returned to the hospital. “The Dr.” told Plaintiff that he

had made a mistake when he removed Plaintiff’s kidney.

                That is the entirety of Plaintiff’s complaint. He makes reference to his medical

record and attaches almost 200 pages of documents from his medical record. The documents

provide factual detail missing from Plaintiff’s allegations.

                A clinical note from Dr. Holmes indicates that Plaintiff was treated for prostate

cancer, successfully, during the fall of 2019 and winter of 2020 by oncologist Dr. Layhe. (ECF

No. 1-2, PageID.52.) A February 11, 2020, CT scan of Plaintiff’s abdomen revealed a mass on

Plaintiff’s left kidney. (Id.) Dr. Layhe referred Plaintiff to Dr. Stockall for follow-up regarding

the kidney mass. (Id., PageID.52, 112, 116, 120.) Plaintiff saw Physician’s Assistant Jacob

Clapper from Dr. Stockall’s office on May 26, 2020. (Id., PageID.66–67.) PA Clapper discussed



                                                  2
Case 1:21-cv-00002-HYJ-SJB ECF No. 13, PageID.258 Filed 05/25/21 Page 3 of 13




Plaintiff’s case with Dr. Stockall and, “[g]iven the high probability of [the mass] having cancerous

etiology, recommended surgical intervention for removal.” (Id., PageID.67.) Clapper sought a

high priority authorization for a robotic assisted nephrectomy. (Id., PageID.79.)

               The surgery was performed at McLaren Greater Lansing on June 2, 2020. It was

performed by Dr. Eric Robert Stockall. (Id., PageID.33–34.) Dr. Stockall ordered a pathology

report on the removed kidney. (Id., PageID.48–50.)

               Plaintiff returned to see Dr. Stockall on June 16, 2020. (Id., PageID.64.) There is

nothing to suggest that “the Dr.” is anyone other than Dr. Stockall, or perhaps PA Clapper. The

medical record discloses that those healthcare providers from Capital Urology Associates, not from

DRF or the MDOC, were the persons who advised Plaintiff of the cancer diagnosis and the surgical

treatment to address it.

               Plaintiff asks the Court to award him $25,000,000 in damages. Plaintiff also asks

the Court to appoint counsel. (Id., PageID.5; Mot., ECF No. 11.)

               Plaintiff did not wait for the Court to review his complaint before serving a copy of

the complaint on Defendant McLaren Greater Lansing. Defendant McLaren has moved to dismiss

under Federal Rule of Civil Procedure 12(b)(6) claiming that Plaintiff has failed to state a claim

because McLaren is not a state actor liable under 42 U.S.C. § 1983. (ECF No. 6.)

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory
                                                  3
Case 1:21-cv-00002-HYJ-SJB ECF No. 13, PageID.259 Filed 05/25/21 Page 4 of 13




statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          Eighth Amendment claim

                The Eighth Amendment prohibits the infliction of cruel and unusual punishment

against those convicted of crimes. U.S. Const. amend. VIII. The Eighth Amendment obligates

prison authorities to provide medical care to incarcerated individuals, as a failure to provide such

care would be inconsistent with contemporary standards of decency. Estelle v. Gamble, 429 U.S.
                                                   4
Case 1:21-cv-00002-HYJ-SJB ECF No. 13, PageID.260 Filed 05/25/21 Page 5 of 13




97, 103–04 (1976). The Eighth Amendment is violated when a prison official is deliberately

indifferent to the serious medical needs of a prisoner. Id. at 104–05; Comstock v. McCrary, 273

F.3d 693, 702 (6th Cir. 2001).

               A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective

component, the plaintiff must allege that the medical need at issue is sufficiently serious. Id. In

other words, the inmate must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Id. The objective component of the adequate medical care test is satisfied

“[w]here the seriousness of a prisoner’s need[] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 899 (6th Cir. 2004); see also Phillips v. Roane

Cnty., 534 F.3d 531, 539–40 (6th Cir. 2008). Obviousness, however, is not strictly limited to what

is detectable to the eye. Even if the layman cannot see the medical need, a condition may be

obviously medically serious where a layman, if informed of the true medical situation, would deem

the need for medical attention clear. See, e.g., Rouster v. Saginaw Cnty., 749 F.3d 437, 446–51

(6th Cir. 2014) (holding that a prisoner who died from a perforated duodenum exhibited an

“objectively serious need for medical treatment,” even though his symptoms appeared to the

medical staff at the time to be consistent with alcohol withdrawal); Johnson v. Karnes, 398 F.3d

868, 874 (6th Cir. 2005) (holding that prisoner’s severed tendon was a “quite obvious” medical

need, since “any lay person would realize to be serious,” even though the condition was not

visually obvious). If the plaintiff’s claim, however, is based on “the prison’s failure to treat a

condition adequately, or where the prisoner’s affliction is seemingly minor or non-obvious,”

Blackmore, 390 F.3d at 898, the plaintiff must “place verifying medical evidence in the record to




                                                5
Case 1:21-cv-00002-HYJ-SJB ECF No. 13, PageID.261 Filed 05/25/21 Page 6 of 13




establish the detrimental effect of the delay in medical treatment,” Napier v. Madison Cnty., 238

F.3d 739, 742 (6th Cir. 2001) (internal quotation marks omitted).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind” in denying medical care. Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000). Deliberate indifference “entails something more than mere negligence,” but

can be “satisfied by something less than acts or omissions for the very purpose of causing harm or

with knowledge that harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837. To prove a defendant’s subjective

knowledge, “[a] plaintiff may rely on circumstantial evidence . . . : A jury is entitled to ‘conclude

that a prison official knew of a substantial risk from the very fact that the risk was obvious.’”

Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir. 2018) (quoting Farmer, 511 U.S. at 842)).

               However, not every claim by a prisoner that he has received inadequate medical

treatment states a violation of the Eighth Amendment. Estelle, 429 U.S. at 105. As the Supreme

Court explained:

       [A]n inadvertent failure to provide adequate medical care cannot be said to
       constitute an unnecessary and wanton infliction of pain or to be repugnant to the
       conscience of mankind. Thus, a complaint that a physician has been negligent in
       diagnosing or treating a medical condition does not state a valid claim of medical
       mistreatment under the Eighth Amendment. Medical malpractice does not become
       a constitutional violation merely because the victim is a prisoner. In order to state
       a cognizable claim, a prisoner must allege acts or omissions sufficiently harmful to
       evidence deliberate indifference to serious medical needs.

Id. at 105–06 (quotations omitted). Thus, differences in judgment between an inmate and prison

medical personnel regarding the appropriate medical diagnoses or treatment are not enough to state

a deliberate indifference claim. Sanderfer v. Nichols, 62 F.3d 151, 154–55 (6th Cir. 1995); Ward

v. Smith, No. 95-6666, 1996 WL 627724, at *1 (6th Cir. Oct. 29, 1996). This is so even if the


                                                 6
Case 1:21-cv-00002-HYJ-SJB ECF No. 13, PageID.262 Filed 05/25/21 Page 7 of 13




misdiagnosis results in an inadequate course of treatment and considerable suffering. Gabehart v.

Chapleau, No. 96-5050, 1997 WL 160322, at *2 (6th Cir. Apr. 4, 1997).

               The Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner received

inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976). If “a

prisoner has received some medical attention and the dispute is over the adequacy of the treatment,

federal courts are generally reluctant to second guess medical judgments and to constitutionalize

claims which sound in state tort law.” Id.; see also Rouster, 749 F.3d at 448; Perez v. Oakland

Cnty., 466 F.3d 416, 434 (6th Cir. 2006); Kellerman v. Simpson, 258 F. App’x 720, 727 (6th Cir.

2007); McFarland v. Austin, 196 F. App’x 410 (6th Cir. 2006); Edmonds v. Horton, 113 F. App’x

62, 65 (6th Cir. 2004); Brock v. Crall, 8 F. App’x 439, 440–41 (6th Cir. 2001); Berryman v. Rieger,

150 F.3d 561, 566 (6th Cir. 1998). “Where the claimant received treatment for his condition, as

here, he must show that his treatment was ‘so woefully inadequate as to amount to no treatment at

all.’”   Mitchell v. Hininger, 553 F. App’x 602, 605 (6th Cir. 2014) (quoting Alspaugh v.

McConnell, 643 F.3d 162, 169 (6th Cir. 2011)). He must demonstrate that the care he received

was “so grossly incompetent, inadequate, or excessive as to shock the conscience or to be

intolerable to fundamental fairness.” See Miller v. Calhoun Cnty., 408 F.3d 803, 819 (6th Cir.

2005) (quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)).

               Plaintiff’s allegations do not track the language of an Eighth Amendment claim.

Although there is little question that Plaintiff’s medical need was serious, he does not use the term

“deliberate indifference” to describe the Defendants’ actions or inactions. Construed liberally,

however, Plaintiff contends that Carson City Health Care and/or McLaren Greater Lansing




                                                 7
Case 1:21-cv-00002-HYJ-SJB ECF No. 13, PageID.263 Filed 05/25/21 Page 8 of 13




Hospital were deliberately indifferent to Plaintiff’s serious medical needs in violation of the Eighth

Amendment.

       A.      McLaren Greater Lansing Hospital

               To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West, 487 U.S. at 48; Dominguez v. Corr. Med. Servs.,

555 F.3d 543, 549 (6th Cir. 2009); Street , 102 F.3d at 814. In order for a private party’s conduct

to be under color of state law, it must be “fairly attributable to the State.” Lugar v. Edmondson

Oil Co., 457 U.S. 922, 937 (1982); Street, 102 F.3d at 814. There must be “a sufficiently close

nexus between the State and the challenged action of [the defendant] so that the action of the latter

may be fairly treated as that of the State itself.” Skelton v. Pri-Cor, Inc., 963 F.2d 100, 102 (6th

Cir. 1991) (citing Jackson v. Metro. Edison Co., 419 U.S. 345, 351 (1974)).

               Where the defendants are not state officials, their conduct will be deemed to

constitute state action only if it meets one of three narrow tests. The first is the symbiotic

relationship test, or nexus test, in which the inquiry focuses on whether “the State had so far

insinuated itself into a position of interdependence with the [private party] that it was a joint

participant in the enterprise.” Jackson, 419 U.S. at 357–58. Second, the state compulsion test

describes situations “in which the government has coerced or at least significantly encouraged the

action alleged to violate the Constitution.” NBC v. Commc’ns Workers of Am., 860 F.2d 1022,

1026 (11th Cir. 1988); accord Blum v. Yaretsky, 457 U.S. 991, 1004 (1982); Adickes v. S.H. Kress

& Co., 398 U.S. 144, 170 (1970). Finally, the public function test covers private actors performing

functions “traditionally the exclusive prerogative of the State.” Jackson, 419 U.S. at 353; accord

West, 487 U.S. at 49–50. See generally, Lugar, 457 U.S. at 936–39 (discussing three tests).



                                                  8
Case 1:21-cv-00002-HYJ-SJB ECF No. 13, PageID.264 Filed 05/25/21 Page 9 of 13




                Plaintiff has not presented any allegations by which the the conduct of McLaren

Greater Lansing Hospital, Capital Urology Associates, Dr. Stockall, or PA Clapper could be fairly

attributed to the State. The fact that the hosptial may receive public funding and that both the

hospital and the healthcare providers are licensed by the state does not render them “state actors”

for purposes of § 1983. See Rendell-Baker v. Kohn, 457 U.S. 830, 840 (1982) (nonprofit, privately

operated school’s receipt of public funds did not make its employee discharge decisions acts of

state subject to suit under federal statute governing civil action for deprivation of rights); Kottmyer

v. Maas, 436 F.3d 684, 688 (6th Cir. 2006) (allegation that hospital and social worker were subject

to state licensing was insufficient to support finding that defendants were acting under color of

state law); Adams v. Vandemark, 855 F.2d 312, 315–16 (6th Cir. 1988) (fact that nonprofit

corporation was funded almost entirely by public sources, and was subject to state regulation,

without more, is insufficient to make private entity’s decision to discharge employees attributable

to state for purpose of § 1983 action). Further, even if the hospital or the healthcare providers

treated Petitioner at the state’s request and expense, they did not thereby become state actors. See

Rendell-Baker, 457 U.S. at 841 (“private contractors do not become the acts of the government by

reason of their significant or even total engagement in performing public contracts”); Bell v. Mgmt.

and Training Corp., 112 F. App’x 219, 223 (6th Cir. 2005) (private company operating state

corrections facilities is not a state actor). Accordingly, Plaintiff has failed to state a claim against

McLaren.

        B.      Carson City Health Care

                Plaintiff names Carson City Health Care as a defendant. There is no separate entity

that is “Carson City Health Care.” To the extent Petitioner meant to name the healthcare

department at DRF, that is simply a department of the MDOC which, in turn, is a department of

the State of Michigan.
                                                   9
Case 1:21-cv-00002-HYJ-SJB ECF No. 13, PageID.265 Filed 05/25/21 Page 10 of 13




               Plaintiff may not maintain a § 1983 action against the MDOC. Regardless of the

form of relief requested, the states and their departments are immune under the Eleventh

Amendment from suit in the federal courts, unless the state has waived immunity or Congress has

expressly abrogated Eleventh Amendment immunity by statute. See Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 98–101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978); O’Hara

v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1994). Congress has not expressly abrogated Eleventh

Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of

Michigan has not consented to civil rights suits in federal court. Abick v. Michigan, 803 F.2d 874,

877 (6th Cir. 1986). In numerous opinions, the Sixth Circuit has specifically held that the MDOC

is absolutely immune from a § 1983 suit under the Eleventh Amendment. See, e.g., Harrison v.

Michigan, 722 F.3d 768, 771 (6th Cir. 2013); Diaz v. Mich. Dep’t of Corr., 703 F.3d 956, 962 (6th

Cir. 2013); McCoy v. Michigan, 369 F. App’x 646, 653–54 (6th Cir. 2010). In addition, the State

of Michigan (acting through the MDOC) is not a “person” who may be sued under § 1983 for

money damages. See Lapides v. Bd. of Regents, 535 U.S. 613, 617 (2002) (citing Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 66 (1989)); Harrison, 722 F.3d at 771. Therefore, the Court

dismisses Defendant “Carson City Health Care.”

               To the extent Plaintiff intended to name one or more individuals from DRF who

provided healthcare services to Plaintiff—for example, Dr. Holmes—Plaintiff’s claims fare no

better. But they fail for a different reason. Plaintiff’s allegations and the documents from his

medical record do not support the inference that any healthcare provider from DRF was

deliberately indifferent to Plaintiff’s serious medical needs. To the contrary, the documents show

that Plaintiff was promptly sent to outside healthcare providers to address his prostate cancer and

the mass growing on his kidney. It appears that the DRF in-house healthcare providers, including



                                                10
Case 1:21-cv-00002-HYJ-SJB ECF No. 13, PageID.266 Filed 05/25/21 Page 11 of 13




Dr. Holmes, gave Plaintiff adequate and appropriate treatment for his conditions. Plaintiff does

not really claim otherwise. He only claims that “the Dr.” was wrong about the whether the growth

on his kidney was cancer and “the Dr.” should not have removed Plaintiff’s kidney without a

biopsy. “The Dr.,” however, was not an in-house healthcare provider from DRF.

               Therefore, Plaintiff has failed to state an Eighth Amendment claim against “Carson

City Health Care” or Dr. Holmes.

       State law claims

               Plaintiff does not specifically raise state law claims; however, construed liberally,

Plaintiff’s allegations might be interpreted to raise claims regarding medical malpractice or

negligence. Claims under § 1983 can only be brought for “deprivations of rights secured by the

Constitution and laws of the United States.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 924

(1982). Section 1983 does not provide redress for a violation of a state law. Pyles v. Raisor, 60

F.3d 1211, 1215 (6th Cir. 1995); Sweeton v. Brown, 27 F.3d 1162, 1166 (6th Cir. 1994). If

Plaintiff meant to assert that Defendants are liable by virtue of some state law violation, he fails to

state a claim under § 1983.

               Moreover, to the extent that Plaintiff seeks to invoke this Court’s supplemental

jurisdiction over a state-law claim, the Court declines to exercise jurisdiction. In determining

whether to retain supplemental jurisdiction, “[a] district court should consider the interests of

judicial economy and the avoidance of multiplicity of litigation and balance those interests against

needlessly deciding state law issues.” Landefeld v. Marion Gen. Hosp., Inc., 994 F.2d 1178, 1182

(6th Cir. 1993). Ordinarily, where a district court has exercised jurisdiction over a state-law claim

solely by virtue of supplemental jurisdiction and the federal claims are dismissed prior to trial, the

court will dismiss the remaining state-law claims. Id. Dismissal, however, remains “purely

discretionary.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009) (citing 28 U.S.C.
                                                  11
Case 1:21-cv-00002-HYJ-SJB ECF No. 13, PageID.267 Filed 05/25/21 Page 12 of 13




§ 1367(c)); Orton v. Johnny’s Lunch Franchise, LLC, 668 F.3d 843, 850 (6th Cir. 2012). Here,

the balance of the relevant considerations weighs against the continued exercise of supplemental

jurisdiction. Accordingly, Plaintiff’s state-law claims, if any, will be dismissed without prejudice.

       Appointment of counsel

               Plaintiff, in his complaint and by way of a separate motion, has requested a court-

appointed attorney. Indigent parties in civil cases have no constitutional right to a court-appointed

attorney. Abdur-Rahman v. Mich. Dep’t of Corr., 65 F.3d 489, 492 (6th Cir. 1995); Lavado v.

Keohane, 992 F.2d 601, 604–05 (6th Cir. 1993). The Court may, however, request an attorney to

serve as counsel, in the Court’s discretion. Abdur-Rahman, 65 F.3d at 492; Lavado, 992 F.2d at

604–05; see Mallard v. U.S. Dist. Ct., 490 U.S. 296 (1989).

               Appointment of counsel is a privilege that is justified only in exceptional

circumstances. In determining whether to exercise its discretion, the Court should consider the

complexity of the issues, the procedural posture of the case, and Plaintiff’s apparent ability to

prosecute the action without the help of counsel. See Lavado, 992 F.2d at 606. The Court carefully

considered these factors and determined that the assistance of counsel was not necessary to the

proper presentation of Plaintiff’s position. Plaintiff’s request for appointment of counsel (ECF

No. 11) therefore will be denied.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). Accordingly, the Court will grant

Defendant McLaren Greater Lansing’s motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6).



                                                 12
Case 1:21-cv-00002-HYJ-SJB ECF No. 13, PageID.268 Filed 05/25/21 Page 13 of 13




               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). Although the Court concludes that Plaintiff’s claims are properly dismissed, the

Court does not conclude that any issue Plaintiff might raise on appeal would be frivolous.

Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly, the Court does not certify that

an appeal would not be taken in good faith. Should Plaintiff appeal this decision, the Court will

assess the $505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11,

unless Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of

§ 1915(g). If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump

sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment and order consistent with this opinion will be entered.



Dated:    May 25, 2021                               /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                                13
